Citation Nr: 0728304	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-36 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether a timely substantive appeal has been received 
with respect to a June 2003 rating decision which denied 
reopening of a claim for entitlement to service connection 
for a right elbow disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right elbow disability, and if so, whether the claim should 
be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In February 2006, the veteran was provided a videoconference 
hearing before the undersigned Veterans Law Judge at the 
Pittsburgh RO.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In response to the veteran's notice of disagreement with 
a June 2003 rating decision denying reopening of a claim for 
entitlement to service connection for a right elbow 
disability, a Statement of the Case (SOC) was mailed to the 
veteran in August 2004, but it was not mailed to his address 
of record.  .

2.  The veteran's substantive appeal was received by the RO 
in May 2005.

3.  Reopening of a claim for service connection for right 
elbow disability was denied in a November 1999 unappealed 
rating decision.

4.  The evidence received since the November 1999 rating 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.  

5.  The veteran's right elbow was found to be normal on the 
examination for entrance onto active duty.

6.  A chronic right elbow disability was present in service; 
it did not clearly and unmistakably exist prior to service 
and undergo no permanent increase in severity as a result of 
service.


CONCLUSIONS OF LAW

1.  A timely substantive appeal has been received with 
respect to a June 2003 rating decision denying reopening of a 
claim for entitlement to service connection for a right elbow 
disability.  38 C.F.R. § 20.302 (2006).

2.  New and material evidence has been received to reopen a 
claim seeking service connection for a right elbow 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006)

3.  Right elbow disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Timeliness of Substantive Appeal

In a June 2003 rating decision the RO determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for entitlement to service connection for a right 
elbow disability.  The veteran disagreed with this decision 
in October 2003, and an SOC was mailed to the veteran on 
August 20, 2004.  The veteran submitted a VA Form 9 in May 
2005.  The RO did not accept the May 2005 Form 9 as a valid 
substantive appeal.

The veteran contends that he never received the SOC as it was 
mailed to the incorrect address, specifically, that the 
address contained the wrong zip code.  The Board notes that 
the address on the August 2004 SOC contains the zip code 
15926, not the zip code associated with the veteran's current 
address of record, 15906.  Additionally, the veteran 
testified at his February 2006 hearing that he contacted his 
representative in February or March 2005 to inquire about the 
status of his case.  He was forwarded a copy of the SOC in 
approximately May 2005, and responded to VA with his May 2005 
Form 9.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302.  The date of mailing of the SOC and the 
date of the mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b) (2006).  The Board 
notes that the presumption of administrative regularity 
provides that the official acts of public officers, to 
include proper mailing of documents, are presumed to have 
been properly discharged.  See Ashley v. Derwinski, 2 Vets. 
App. 307, 308 (1992).  The presumption can be rebutted when 
the veteran asserts non-receipt of VA a mailing and objective 
evidence establishes that VA used a bad address in mailing 
notice to an appellant.  Crain v. Principi, 17 Vet. App. 182 
(2003).  As the August 2004 SOC clearly contains the wrong 
zip code, the Board finds that the presumption of 
administrative regularity is rebutted, and that the 60 day 
clock for submission of a Form 9 began when the veteran 
actually received the SOC from his representative in May 
2005.  Accordingly, the Board accepts the May 2005 VA Form 9 
as a timely substantive appeal.  The Board therefore has 
jurisdiction to proceed with the veteran's claim to reopen 
his claim for entitlement to service connection for a right 
elbow disability and determine whether such claim should be 
granted.  





Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to this claim is required under the 
VCAA.  In addition, the Board finds that that the evidence 
currently of record is sufficient to substantiate the 
veteran's claim for service connection for his right elbow 
disability.  Accordingly, no further notification or 
development action with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 
3.159.  Although the veteran has not been provided notice 
with respect to the disability-rating or effective-date 
elements of this claim, those matters are not currently 
before the Board and the RO will have the opportunity to 
provide the required notice before deciding those matters.


Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. 273 (1996).

Analysis

Entitlement to service connection for a right elbow 
disability was originally denied in an unappealed July 1970 
rating decision.  The RO determined that the medical evidence 
of record did not establish that the veteran's pre-existing 
right elbow disability was aggravated during active duty 
service.  The veteran made several attempts to reopen his 
claim for entitlement to service connection, with the most 
recent denial in an unappealed rating decision of November 
1999.  

The evidence received since the most recent denial of the 
veteran's claim to reopen includes the veteran's June 1967 
enlistment examination report.  This evidence was not of 
record at the time of the last prior final denial of the 
claim in November 1999.  It establishes that the veteran's 
right elbow was found to be normal upon clinical examination.  
In addition, the veteran's June 1967 medical history form 
notes that a pre-existing right elbow injury was healed with 
no sequella.  This evidence is clearly new and material and 
reopening of the claim is in order. 


Reopened Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that his pre-existing right elbow 
disability was aggravated during active duty service.  
Service medical records show that the veteran's right elbow 
was shown to be normal upon clinical examination at his June 
1967 enlistment examination.  The June 1967 medical history 
form shows that the veteran was noted to have had a pre-
existing right elbow fracture that was healed with no 
sequella.  He was seen for complaints of right elbow pain in 
June 1968 and March 1970.  In April 1970 he was diagnosed 
with post-traumatic arthritis of the right elbow with a loose 
body shown on X-ray.  His case was referred to the Physical 
Evaluation Board for a pre-existing condition that had been 
aggravated by service.  The Physical Examination Board found 
that the veteran's disability was not the result active duty.  
The veteran was medically separated from active duty in June 
1970.  

As the veteran's right elbow was found to be normal on his 
enlistment examination report, the presumption of soundness 
applies.  The Board notes that although the evidence clearly 
and unmistakably demonstrates that the veteran fractured his 
right elbow prior to service, no residual of the fracture was 
found on the entrance examination and the veteran did not 
seek treatment for his right elbow until approximately a year 
after his entrance onto active duty.  Moreover, the evidence 
shows that he was initially found to have post-traumatic 
arthritis of his right elbow almost 3 years after his 
entrance onto active duty.  The evidence does not clearly and 
unmistakably demonstrate that the veteran's right elbow 
disability clearly and unmistakably existed prior to service 
and underwent no permanent increase in severity as a result 
of service.  Accordingly, the presumption of soundness has 
not been rebutted.  Therefore, the veteran is entitled to 
service connection for this disability.


							(CONTINUED ON NEXT PAGE)


ORDER

A timely substantive appeal has been received with respect to 
a June 2003 rating decision finding that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a right elbow 
disability, and to this extent the appeal is granted.

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for a right 
elbow disability is granted.


Entitlement to service connection for a right elbow 
disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


